DETAILED ACTION
First Office Action with respect to claims 1-13.  Claims 1 and 9 are independent. This application is a continuation of application 16/140,216 issued 02/09/2021 as patent 10,917,744.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,917,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.

List of cited references
US-2005/0134459 A1
Glick et al.
06-2005
US-2013/0234853 A1
Kazerouni, Pooya H.
09-2013
US-8,289,159 B2
Julian et al.
10-2012
US-8,810,392 B1
Teller et al.
08-2014
US-2008/0143482 A1
Shoarinejad et al.
06-2008


Allowable Subject Matter
Regarding claim 11, the use of  a Bluetooth low energy module powered by a battery having dimensions in the range of 2 mm x 2 mm x 0.3 mm to and including 2 mm x 2 mm x 0.4 mm and having a capacity of 0.15mAh per cell generating voltage in the range of 1.8V to 3.2V, appears to be combining known products.  It would be difficult to say that an invention is made novel by the application of a particular battery or communication chip.  For now, since there is no prior art that claims the instant invention of claim 16 (including claims 9 and 10 ) the claim will be objected to as comprising allowable subject matter, being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are objected to as comprising allowable subject matter and being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 recite “a communication device such as a cell phone, a tablet computer, a laptop computer, and a PDA, the communication device capable of wireless communications…”  Using “such as” leaves the reader to form an opinion of what type of device Applicants are claiming as their own.  Examiner recommends amending the language to, for example, a portable wireless communications device.  Or,  a communication device, comprising one or more of  a cell phone, a tablet computer, a laptop computer, and a PDA.  Appropriate correction is required. Dependent claims 2-8 and 10-13 are rejected for the same reasons noted above as the ambiguity isn’t resolved in those claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerouni (2013/0234853) in view of Teller (8,810,392).

Regarding claim 1, Kazerouni discloses - A system for locating and tracking an object (Figs. 1A, 1B, 1C & 2) and providing an indication to a user of the location and movement of the object, the system comprising a transponder module (40) connected to the object (70) and configured to receive wavelengths of electromagnetic radiation and to send a responsive signal [0056]  a communication device (10) such as a cell phone, a tablet computer, a laptop computer, and a PDA, the communication device capable of wireless communications and comprising an interrogator remote from the object and configured to transmit wavelengths of electromagnetic radiation to the transponder and to receive the response signal from the transponder, and the communication device further comprising a processor configured to process the response signal and determine a location of the object and to provide an indication to the user of at least the location of the object, the indication comprising at least one from among a map showing the location of the object on the map, a visual display of the location as viewed from the communication device, a written indication of the location, an aural indication of the location, and a tactile indication of the location. [0047-0049, 0061] (Using the communicated position information, a direction to wireless tag 40 may be displayed or communicated on user interface) Also, see [0006, 0040, 0047-0049, 0055-0056]
Kazerouni doesn’t explicitly disclose the ‘interrogation’ signal.  
In an analogous art, Teller teaches a similar monitoring device that may utilize one or more Bluetooth protocols. The monitoring device may send a query signal to elicit a response from any neighboring active RFID tags.  (Col:5, Ln:57-67)(Col:8, Ln:33-40) (Col:9, Ln:15-17) (Col:10, Ln:61-62) and Figs. 1, 2A, 2B, 4 & 6.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used one or more of the techniques related to the Bluetooth communications protocols known in the art such as those presented in Teller and applied the BT techniques in the system of Kazerouni to achieve the presence/location/distance gathering between monitoring device and tagged object.  The use of the off the shelf products such as Bluetooth would have improved the system design by incorporating proven technologies at a reasonable cost.  Using the techniques of Teller in the system of Kazerouni would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.
Using the features of Kazerouni in combination with Teller for the various features of the dependent claims would have been obvious for designing a tracking system as both systems were similar and both had features expected at the time of the invention.

Regarding claim 2, Kazerouni discloses the processor is configured to provide a further indication to the user of historical location information for the object up until a last point of contact.  [0038-0039, 0071] Also, see Teller at Fig. 5.

Regarding claim 3, Kazerouni discloses the communication device comprises a graphical user interface that is configured to provide a visual or aural indication to the user of at least one from among historical location information for the object up until a last point of contact, that the object is moving out of range or into range of the interrogator interrogation signal, and that an item of interest belonging to someone other than the user is moving into range of the interrogator interrogation signal. (multiple users with multiple electronic devices 10 each perform blocks 286 through 294) [0038-0039, 0083-0084]

Regarding claim 4, Kazerouni discloses the communication device comprises a graphical user interface that is configured to provide a visual or aural indication to the user of historical location information for the object up until a last point of contact by uploading that information to a network which is available to the end user or those authorized by the end user. [0038-0039, 0052]

Regarding claim 5, Kazerouni discloses a central control (30) and wherein the communication device comprises a graphical user interface that is configured to notify the central control that the object is moving out of range of the interrogator. [0038-0039]

Regarding claim 6, Teller discloses the transponder module comprises a central processing unit and an input/out coupled to a motion detector to detect movement of the object. (the target items and the monitoring device may contain additional sensors, such as accelerators, and gyroscopes to aid in positioning. An item or device may be able to communicate its movement to other devices and items, allowing location information to be updated) (Col:47, Ln:61-67)

Regarding claim 7, Kazerouni discloses the transponder module is coupled to a speaker or microphone. (wireless tag includes user interface comprising one or more I/O modules which provide an interface between an operator and wireless tag. Touch display, sensor, speaker, etc.) [0053, 0064, 0107-0108] and Figs 1B & 15.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kazerouni (2013/0234853) in view of Teller (8,810,392) and further in view of Glick (2005/0134459).

Regarding claim 8, both Kazerouni and Teller teach that the tag may be affixed to any object but they don’t expressly name a camera.    
In an analogous art, Glick teaches a loss prevention system that one of the tagged items is a camera. [0020]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered all the various known personal items or belongings that may be tracked including those cited by Glick and combined the items from Glick, Kazerouni and Teller to come up with  an aggregated list of items normally carried by users. The combination of Glick with Kazerouni and Teller would have been an appropriate indication of direction and would have been within the scope of the art whereby practitioners likely would have yielded predictable results.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazerouni (2013/0234853) in view of Teller (8,810,392) and further in view of Julian (8,289,159).

Regarding claim 9, the analysis used for claim 1 applies as the claims contain similar features. Kazerouni teaches a battery with a recharging circuit coupled to the battery [0059].
Kazerouni with Teller doesn’t disclose the personal communication device comprises a graphical user interface that is configured to display an arrow pointing in the direction of the personal object.
In an analogous art, Julian teaches locating devices where a display device may display a pointing mechanism (e.g., an arrow) indicative of the direction to the device or may display other information relating to the direction. (Col:9, Ln:54-61)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the various known techniques for providing  graphical user interface outputs for indicating to the user direction, movement, etc. The use of the Julian indicator in the system of Kazerouni with Teller would have been an appropriate indication of direction and would have been within the scope of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 10, Kazerouni discloses the battery has a capacity of 0.15 mAh per cell generating voltage in the range of 1.8V to 3.2V. Kazerouni teaches a battery with a recharging circuit coupled to the battery [0059].  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used off-the-shelf battery packs.  Using the batteries with a capacity of 0.15 mAh per cell generating voltage in the range of 1.8V to 3.2V would have been a simple substitution  of available power supplies/natteries.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643